Citation Nr: 0122776	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to an initial compensable disability rating 
for service-connected laceration scars on the left arm. 

3.  Entitlement to an initial disability rating higher than 
10 percent for service-connected traumatic arthritis of the 
right hip. 

4.  Propriety of the disability rating assigned for service-
connected traumatic arthritis of the left hip, rated as 30 
percent disabling from November 13, 1996, to October 31, 
1999, and as 10 percent disabling from November 1, 1999, 
forward, to include the issue of whether the reduction in 
rating was proper. 

5.  Propriety of the disability rating assigned for service-
connected traumatic arthritis of the left knee, rated as 30 
percent disabling from November 13, 1996, to October 31, 
1999, and as 10 percent disabling from November 1, 1999, 
forward, to include the issue of whether the reduction in 
rating was proper.  

6.  Propriety of the disability rating assigned for service-
connected degenerative joint disease of the lumbar spine, 
rated as 40 percent disabling from November 13, 1996, to 
October 31, 1999, and as 10 percent disabling from November 
1, 1999, forward, to include the issue of whether the 
reduction in rating was proper.

7.  Propriety of the disability rating assigned for a 
service-connected left scapula fracture, rated as 20 percent 
disabling from November 13, 1996, to October 31, 1999, and as 
10 percent disabling from November 1, 1999, forward, to 
include the issue of whether the reduction in rating was 
proper. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to November 
1996.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied service connection for a 
right knee disorder and granted service connection for 
degenerative joint disease of the lumbar spine, rated as 40 
percent disabling; traumatic arthritis of the left hip, rated 
as 30 percent disabling; traumatic arthritis of the left 
knee, rated as 30 percent disabling; a left scapula fracture, 
rated as 20 percent disabling; traumatic arthritis of the 
right hip, rated as 10 percent disabling; and laceration 
scars on the left arm, rated as noncompensable.  Each rating 
was assigned effective from November 13, 1996, the day 
following the veteran's separation from service.   

By means of an August 1999 rating decision, the RO reduced 
the 40 percent rating assigned for degenerative joint disease 
of the lumbar spine to 10 percent, the 30 percent rating 
assigned for traumatic arthritis of the left hip to 10 
percent, the 30 percent rating assigned for traumatic 
arthritis of the left knee to 10 percent, and the 20 percent 
rating assigned for a left scapula fracture to 10 percent.  
These disability ratings were reduced effective from November 
1, 1999.

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  

Additional evidence was associated with the claims file 
subsequent to the issuance of the most recent statement of 
the case/supplemental statement of the case.  However, a 
remand is not warranted as the veteran waived RO 
consideration of this evidence in June 2001.  See 38 C.F.R. 
§ 19.37, 20.1304(c) (2000); see also Statement in Support of 
Claim, dated June 13, 2001.   


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran has a right knee disorder attributable to service or 
any incident therein.

2.  The veteran's laceration scars on the left arm are 
manifested by subjective complaints of tenderness, 
essentially negative objective findings, and no functional 
impairment.

3.  The veteran's traumatic arthritis of the right hip is 
manifested by complaints of pain, limitation of flexion of 
the thigh to 120/125 degrees, limitation of abduction of the 
thigh to 45/60 degrees, and tenderness to deep palpation over 
the iliac crest and greater trochanter.

4.  The veteran's 30 percent rating for traumatic arthritis 
of the left hip was based upon findings of limitation of 
flexion of the thigh to 90 degrees; tenderness to deep 
palpation over the iliac crest and greater trochanter; a 
marked valgus deformity at the left hip; decreased muscle 
strength (4/5); a markedly antalgic gait; and substantial 
pain.  There was no objective evidence of flexion of the 
thigh limited to 10 degrees, ankylosis, flail joint, or false 
joint or nonunion of the femur.

5.  The veteran's traumatic arthritis of the left hip is 
currently manifested by complaints of pain; limitation of 
flexion of the thigh to 110/125 degrees; limitation of 
abduction of the thigh to 45 degrees; good muscle strength in 
the quadriceps; no objective swelling or deformity of the 
thigh; and normal lower extremity alignment with mild valgus 
angulation of the knee. 

6.  The veteran's 30 percent rating for traumatic arthritis 
of the left knee was based upon findings of looseness of the 
patella and mild ligament laxity.  There was also x-ray 
evidence of arthritis of the knee and painful motion.  There 
was no objective evidence of extension of the knee limited to 
30 or 45 degrees.

7.  The veteran's traumatic arthritis of the left knee is 
currently manifested by complaints of pain and giving way, 
with medical evidence of normal range of motion, and no 
subluxation or instability.

8.  The veteran's 40 percent rating for degenerative joint 
disease of the lumbar spine was based upon findings of 
significant tenderness and muscle spasm and straight leg 
raising positive at 45 degrees.  There was no objective 
evidence of pronounced intervertebral disc syndrome.

9.  The veteran's degenerative joint disease of the lumbar 
spine is currently manifested by complaints of pain, with 
medical evidence reflective of normal range of motion, no 
muscle spasm, and negative straight leg raising.

10.  The veteran's 20 percent rating for a left scapula 
fracture was based upon findings of limitation of abduction 
of the left arm to 90 degrees.  There was no objective 
evidence of ankylosis of the shoulder or fibrous union, 
nonunion, or loss of head of the humerus.

11.  The veteran's left scapula fracture is currently 
manifested by limitation of abduction of the left arm to 140 
degrees.

12.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture 
related to his laceration scars on the left arm, traumatic 
arthritis of the right hip, traumatic arthritis of the left 
hip, degenerative joint disease of the lumbar spine, 
traumatic arthritis of the left knee, or left scapula 
fracture so as to warrant referral for extraschedular 
consideration by designated authority.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right knee disorder.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2000).  

2.  The criteria for a compensable disability rating for 
laceration scars on the left arm are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).

3.  The criteria for a disability rating higher than 10 
percent for traumatic arthritis of the right hip are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5250-5255 (2000).

4.  The criteria for a disability rating higher than 30 
percent from November 13, 1996, to October 31, 1999, and 
higher than 10 percent disabling from November 1, 1999, 
forward, for traumatic arthritis of the left hip are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5250-5255 (2000).

5.  The reduction of the veteran's disability rating for 
traumatic arthritis of the left hip from 30 percent to 10 
percent was warranted by a preponderance of the evidence, and 
the requirements for restoration have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.344(c) (2000). 

6.  The criteria for a separate 10 percent disability 
evaluation, and not higher, for  painful motion due to 
traumatic arthritis of the left knee are met, from November 
13, 1996, to October 31, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5256-5263 (2000); VAOPGCPREC 9-98.

7.  The criteria for a disability rating higher than 10 
percent from November 1, 1999, forward, for traumatic 
arthritis of the left knee are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5256-5263 (2000).

8.  The reduction of the veteran's disability rating for 
traumatic arthritis of the left knee from 30 percent to 10 
percent was warranted by a preponderance of the evidence, and 
the requirements for restoration have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.344(c) (2000). 

9.  The criteria for a disability rating higher than 40 
percent from November 13, 1996, to October 31, 1999, and 
higher than 10 percent from November 1, 1999, forward, for 
degenerative joint disease of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 (2000).

10.  The reduction of the veteran's disability rating for 
degenerative joint disease of the lumbar spine from 
40 percent to 10 percent was warranted by a preponderance of 
the evidence, and the requirements for restoration have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.344(c) (2000). 

11.  The criteria for a disability rating higher than 20 
percent from November 13, 1996, to October 31, 1999, and 
higher than 10 percent from November 1, 1999, forward, for a 
left scapula fracture are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2000).

12.  The reduction of the veteran's disability rating for a 
left scapula fracture from 20 percent to 10 percent was 
warranted by a preponderance of the evidence, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.344(c) (2000).

13.  Application of extraschedular provisions for the 
veteran's laceration scars on the left arm, traumatic 
arthritis of the right hip, traumatic arthritis of the left 
hip, degenerative joint disease of the lumbar spine, 
traumatic arthritis of the left knee, and left scapula 
fracture is not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630, et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630, et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
The veteran was notified that the evidence did not show that 
he currently has a right knee disorder or warrant the 
assignment of higher ratings for his service-connected 
disabilities.  Those are the key issues in this case, and the 
discussions in the September 1997 rating decision, March 1999 
and February 2000 statements of the case, and August and 
October 1999 supplemental statements of the case informed the 
veteran of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45630, et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO obtained the veteran's service medical records and VA 
treatment records dated from 1999 to 2001.  The RO requested 
VA treatment records dated prior to 1999, but was informed by 
the VA medical facility that no such records were available.  
The veteran denied receiving any private treatment and stated 
that he was not in receipt of Social Security Administration 
(SSA) benefits.  See Transcript of personal hearing, dated 
June 13, 2001.  Most, if not all, of the veteran's treatment 
records dated since his separation from service have been 
obtained. 

Additionally, the veteran was afforded appropriate VA 
examinations in July 1997, January 1998, and February 1999.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  A medical opinion as to the relationship 
between a right knee disorder and the veteran's active 
service was not provided and is unnecessary, because there is 
no evidence showing that the veteran currently has a right 
knee disorder.  The veteran was scheduled for a hearing 
before a hearing officer at the RO in September 1999, but 
canceled this hearing.  He testified at a hearing before the 
Board in June 2001.  There is more than sufficient evidence 
of record to decide these claims properly and fairly.

Finally, although the RO denied the claim for service 
connection for a right knee disorder on the basis that the 
claim was not well grounded, the veteran has been given 
notice of the laws and regulations pertaining to the 
requirements to establish service connection.  The 
substantive laws and regulations to be applied are the same 
as those of which the veteran has had notice.  There is no 
prejudice to him in deciding his claim on the merits, because 
he has been told what the requirements are to establish 
service connection, has been provided ample opportunity to 
present evidence meeting those requirements, and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board has reviewed all the evidence of record, which 
includes the service medical records; VA examinations 
conducted in 1997, 1998, and 1999; the veteran's testimony 
presented in 2001; an October 1999 Temporary Disability 
Retired List (TDRL) examination; and VA treatment records 
dated from 1999 to 2001.  The pertinent evidence is discussed 
below. 


B.  Service connection for a right knee disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, there is no evidence that the veteran currently has a 
right knee disorder.  The service medical records disclose 
that he was involved in a motor vehicle accident in July 
1992, but there were no complaints or abnormal findings 
pertaining to the right knee at any time during service.  The 
right knee was not tender and had good motion in July 1992.  

After service, upon VA general medical examination in July 
1997 the veteran complained of bilateral knee pain.  Abnormal 
findings consisted only of crepitus of the right knee.  There 
was no laxity of the right knee, and flexion was to 140 
degrees.  X-rays of the right knee were unremarkable.  The 
examination provided no impression or diagnosis concerning 
the right knee.  

Examination of the right knee was also normal on VA general 
medical examination in January 1998 and on VA joints 
examination in February 1999, despite the veteran's statement 
that he injured his right knee at the time of his in-service 
automobile accident and his complaints of knee pain.  There 
was normal range of motion and no instability of the right 
knee.  X-rays of the right knee were negative in February 
1999.  The osseous structures were within normal limits.  

VA outpatient treatment records disclose findings of crepitus 
of the veteran's right knee in March and May 1999, but no 
diagnosis was rendered.  There was no swelling and good range 
of motion.  Pertinent diagnoses included only "knee pain."  
Despite complaints of right knee pain in December 1999, there 
was no diagnosis of a right knee disability. 

The medical evidence establishes that the veteran does not 
suffer from a right knee disorder.  There is no medical 
evidence of any current underlying disability giving rise to 
his subjective complaints of right knee pain and/or crepitus.  
Pain and crepitus alone, without objective evidence of a 
particular disability to which they are attributable, are not 
compensable.  Any theories or opinions by the veteran that he 
has a right knee disorder that is somehow related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For the foregoing reasons, the Board concludes that the 
evidence in this case is against the claim for service 
connection for a right knee disorder.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3 (2000). 


C.  Claims for higher ratings

1.  General

The appeals being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern). 

Before the Board may execute staged ratings of the veteran's 
disabilities, it must be determined that there is no 
prejudice to him to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as ones of entitlement to higher 
ratings on appeal from the initial grant of service 
connection.  Additionally, the RO assigned staged ratings for 
four of the veteran's service-connected disabilities.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  


2.  Entitlement to an initial compensable disability rating 
for 
laceration scars on the left arm

The Board is of the opinion that the veteran's left arm scars 
are appropriately rated as noncompensable.  A 10 percent 
rating is warranted under diagnostic code 7803 for scars, 
superficial, poorly nourished, with repeated ulceration.  
Under diagnostic code 7804, a 10 percent rating is warranted 
for scars, superficial, tender and painful on objective 
demonstration.  Scars may also be rated on limitation of 
function of an affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000). 

The service medical records disclose that the veteran was 
involved in a motor vehicle accident in July 1992.  He was 
treated for left shoulder lacerations.  After service, upon 
VA general medical examination in July 1997 there was a scar 
over the left biceps measuring approximately 5 centimeters.  
The scar was well healed, non-adherent, and non-tender, with 
no deficit of the musculature in the area.  Photographs of 
the scar(s) accompanied the examination report.  

On VA scars examination in February 1999, the veteran stated 
that his left arm scar was tender.  The scar on his left 
upper arm measured 13 centimeters.  The examiner noted no 
tenderness, ulceration, inflammation, edema, or keloid 
formation.  There was some underlying subdermal adherence, 
scar depression, and underlying tissue loss.  Pertinent 
diagnoses included disfigurement of scars located in the left 
upper arm.  The examiner stated that the scar was not tender 
and that the veteran had good muscle strength in all major 
muscle groups affected by the scar.  The examiner also stated 
that the scar appeared to be of no clinical or functional 
significance.  VA treatment records of the veteran dated from 
1999 to 2001 are negative for any complaints or findings 
pertaining to the left arm scars.

As detailed above, the medical findings do not demonstrate 
that the veteran's left arm scars were tender on objective 
demonstration or ulcerated.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2000).  Although the veteran complained 
that the scars were tender, his complaints are not supported 
by the objective medical evidence.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony). 
The scars were described as well-healed, non-tender, and 
without ulceration by the VA examiners. 

The evidence is also negative for objective findings showing 
any functional impairment associated with the left arm scars.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  For example, 
there is no deficit of the musculature in the area.  The 
February 1999 VA examiner specifically stated that the 
veteran had good muscle strength in all major muscle groups 
affected by the scar and that the scar appeared to be of no 
clinical or functional significance.  A scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar.  See Chelte v. Brown, 10 Vet. 
App. 268, 272 (1997).  

The evidence simply does not show that the criteria for a 
compensable disability rating are met.  There is absolutely 
no evidence of impairment in earning capacity because of the 
left arm scars.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of his disability from the left arm 
scars.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of a compensable 
disability rating for the veteran's laceration scars on the 
left arm.  38 C.F.R. §§ 3.102, 4.3 (2000).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Statement of the case, dated March 3, 
1999.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 7803, 7804, and 7805, but the medical 
evidence reflects that comparable manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his left 
arm scars.  Hence, he does not have an exceptional disability 
as manifested by frequent hospitalizations.  Additionally, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his left arm scars.  Although 
he is unemployed, he has not indicated that this is 
attributable to his scars, nor does the medical evidence 
warrant such a conclusion.  As discussed above, there is no 
functional impairment associated with the scars.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular rating for the 
laceration scars on the left arm.  The disability is 
appropriately rated under the schedular criteria.


3.  Entitlement to an initial disability rating higher than 
10 percent for traumatic arthritis of the right hip

The veteran's traumatic arthritis of the right hip is 
currently evaluated as 10 percent disabled under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5252.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2000).  The hyphenated diagnostic code in this 
case indicates that arthritis due to trauma under diagnostic 
code 5010 is the service-connected disorder, and it is rated 
as if limitation of flexion under diagnostic code 5252 were 
the residual condition. 

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the hip as well as the resulting 
limitation of motion, if any, of the hip.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2000).  VA 
regulations define normal range of motion for the hip as 
flexion from zero to 125 degrees and abduction from zero to 
45 degrees.  38 C.F.R. § 4.71 (2000).

The applicable rating criteria for the hip and thigh are as 
follows:

5250  Hip, ankylosis of:  

Unfavorable, extremely unfavorable ankylosis, the foot not 
reaching ground, crutches necessitated 
.........................................................................90  
Intermediate...................................................
.......................................70  
Favorable, in flexion at an angle between 20 degrees and 40 
degrees, 
and slight adduction or abduction......................................................60 


5251  Thigh, limitation of extension of:  

Extension limited to 5 
degrees............................................................................................
..10 

5252  Thigh, limitation of flexion of:  

Flexion limited to 10 
degrees.....................................................................40  
Flexion limited to 20 
degrees...................................................................30  
Flexion limited to 30 
degrees......................................................................20  
Flexion limited to 45 
degrees......................................................................10 

5253  Thigh, impairment of:  

Limitation of abduction of, motion lost beyond 10 
degrees............................20  
Limitation of adduction of, cannot cross 
legs...............................................10  
Limitation of rotation of, cannot toe-out more than 15 
degrees, 
affected 
leg..........................................................................................
.....10 

5254  Hip, flail 
joint...................................................................................8
0 

5255  Femur, impairment of:  

Fracture of shaft or anatomical neck of: With nonunion, with 
loose motion (spiral or oblique 
fracture)................................................................................
..........80 
With nonunion, without loose motion, weight-bearing preserved 
with aid of 
brace................................................................................................
......60  
Fracture of surgical neck of, with false 
joint.................................................60  
Malunion of: With marked knee or hip 
disability..............................................30 
With moderate knee or hip 
disability............................................................20 
With slight knee or hip 
disability.................................................................10 

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2000).  As regards the joints, factors to 
be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2000).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

Range of motion of the veteran's right hip reflected a degree 
of impairment under the rating schedule that would not 
warrant a disability rating in excess of 10 percent if rated 
under the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252, 5253 (2000).  Limitation of flexion of 
the thigh was to 120 degrees on VA general medical 
examination in July 1997, to 125 degrees on VA joints 
examination in February 1999, and to 110 degrees on TDRL 
examination in October 1999.  The veteran also had abduction 
of the right thigh to 45 degrees in February 1999 and to 60 
degrees in October 1999.  In order to warrant a 20 percent 
disability evaluation under the range of motion codes, 
flexion would have to be limited to 30 degrees or abduction 
would have to be limited to 10 degrees, which was not the 
case. 

The veteran has demonstrated no ankylosis or flail joint of 
the right hip. The medical evidence does not indicate that 
his right hip is ankylosed, and it is clear that the hip is 
not immobilized since he has the ability to move it.  He has 
consistently shown some range of motion of the hip.  
Therefore, diagnostic codes 5250 and 5254 are not applicable 
in this case.  A rating greater than 10 percent is not 
available under diagnostic codes 5251 (limitation of 
extension of the thigh) so application of this diagnostic 
code is not in order.  

A 20 percent rating is available under diagnostic code 5255 
for malunion of the femur with moderate hip disability.  
However, the veteran's right hip condition is no more than 
slight in degree.  In July 1997, abnormal findings consisted 
primarily of tenderness to deep palpation over the iliac 
crest and greater trochanter.  There was no muscle spasm, 
edema, or erythema.  Range of motion was only slightly 
decreased and muscle tone and bulk were without evidence of 
atrophy or muscle wasting.  Muscle strength was intact 
including hip flexors.  Coordination was also good.  There 
was also full range of motion of the right hip in February 
1999.  Accordingly, a rating in excess of 10 percent is not 
warranted under diagnostic code 5255.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The veteran 
testified in June 2001 that he experiences constant hip pain 
that interferes with his activities, including walking.  The 
medical evidence supports a conclusion that he has some 
limitation of function of the right hip due to pain.  As 
noted above, on VA examination in July 1997 his right hip was 
tender to deep palpation over the iliac crest and greater 
trochanter.  This impairment, however, is contemplated by the 
assignment of a 10 percent disability rating.  The veteran 
has not demonstrated flexion of the right thigh limited to 45 
degrees warranting the assignment of a 10 percent rating 
under diagnostic code 5252.  However, there is x-ray evidence 
of degenerative joint disease of the right hip and he has 
complained of pain.  See VA X-rays of the right hip, dated in 
February 1999.  It is on this basis that the 10 percent 
rating is supportable.  See 38 C.F.R. § 4.59 (2000) ("With 
any form of arthritis, painful motion is an important factor 
of disability . . . The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.").  

Any pain affecting function of the right hip is not shown to 
a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  

Based on the medical evidence, the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for his traumatic arthritis of the right hip.  Any additional 
disability rating for painful motion, beyond that already 
granted by the RO, is not warranted.  There is no reasonable 
doubt on this matter that could be resolved in the veteran's 
favor. 

The RO has adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See VA rating decision, dated in April 1999.  
The RO found that referral for extraschedular consideration 
was not warranted in this case.  The Board agrees.  First, 
the schedular evaluations in this case are not inadequate.  
Higher schedular ratings are provided under diagnostic codes 
5250 -5255, but the medical evidence reflects that comparable 
manifestations are not present in this case.  Second, there 
is no evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  It is not shown by the 
evidence that the veteran has required any recent 
hospitalization for his right hip disorder.  He does not have 
an exceptional disability as manifested by frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his right hip disorder.  While he has been 
unemployed since his separation from service, he testified in 
June 2001 that he was attending school for the past year and 
a half on a full time basis.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extraschedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


4.  Propriety of the disability rating assigned for traumatic 
arthritis of the left hip, rated as 30 percent disabling from 
November 13, 1996, to October 31, 1999, and as 10 percent 
disabling from November 1, 1999, forward, to include the 
issue of whether the reduction in rating was proper

a.  In excess of 30 percent from November 13, 1996, to 
October 31, 1999

The evidence upon which the veteran's prior 30 percent rating 
was based included the service medical records and VA general 
medical examination report dated in July 1997.  The service 
medical records disclose that the veteran was involved in a 
motor vehicle accident in July 1992 and was treated for a 
left comminuted femur fracture.  He required intramedullary 
nailing of the left femur.

Range of motion of the veteran's left hip reflected a degree 
of impairment under the rating schedule that would not 
warrant a disability rating in excess of 30 percent if rated 
under the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000).  Limitation of flexion of the 
thigh was to 90 degrees on VA general medical examination in 
July 1997.  In order to warrant a 40 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 10 degrees, which was not the case. 

The veteran demonstrated no ankylosis or flail joint of the 
left hip.  The medical evidence did not indicate that the 
left hip was ankylosed, and it is clear that the hip was not 
immobilized since he had the ability to move it.  In July 
1997, supine hip flexion was to 90 degrees and external and 
internal rotation of the hip was to 45 and 40 degrees, 
respectively.  Therefore, diagnostic codes 5250 and 5254 are 
not applicable in this case.  A rating greater than 30 
percent is not available under diagnostic codes 5251 
(limitation of extension of the thigh) and 5253 (impairment 
of the thigh) so application of these diagnostic codes is 
also not in order.

A rating greater than 30 percent is available under 
diagnostic code 5255 for fracture of the surgical neck of the 
femur with false joint (60 percent) and fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, weight-bearing preserved with the aid of a brace (60 
percent) and with nonunion, with loose motion (spiral or 
oblique fracture).  The veteran was not shown by the medical 
evidence to have false joint or nonunion of the femur.  X-
rays of the left hip in July 1997 showed only evidence of an 
old intramedullary rod, osteophytic calcifications at the 
greater trochanter, and dystrophic calcifications consistent 
with myositis ossificans surrounding the joint.  Accordingly, 
the criteria for a rating in excess of 30 percent under 
diagnostic code 5255 were not met.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The veteran reported 
in July 1997 that he found it difficult to ascend or descend 
stairs, walk on uneven surfaces, and stand or sit for 
prolonged periods of time.  Additionally, the medical 
evidence supported a conclusion that he had limitation of 
function of the left hip due to pain.  For example, there was 
limited motion of the left hip, tenderness to deep palpation 
over the iliac crest and greater trochanter, a marked valgus 
deformity at the left hip, decreased muscle strength (4/5), 
and a markedly antalgic gait because of valgus of the left 
leg.  The veteran was unable to do one foot standing, heel, 
or toe walking because of hip pain.  The examiner stated that 
he had significant post traumatic arthritis, difficulty with 
ambulation, and substantial pain. 

However, this impairment is contemplated by the assignment of 
a 30 percent disability rating for marked hip disability (as 
originally assigned under diagnostic code 5255 in the 
September 1997 rating decision), which would include any loss 
of range of motion, and does not approximate a higher 
schedular rating assigned for fracture of the surgical neck 
or nonunion of the femur.  The range of motion findings, 
standing alone, would not warrant a 30 percent rating.  
However, based on evidence of pain and functional loss, and 
giving the benefit of every doubt to the veteran, the 
evidence showed that his left hip disability was productive 
of disability warranting assignment of a 30 percent 
evaluation, even though the schedular criteria for such an 
evaluation were not met.  Any pain affecting function of the 
left hip was not shown to a degree beyond that contemplated 
by the schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which did not 
meet the criteria for the next higher schedular evaluation.  
Again, it is important to emphasize that the rating schedule 
in this case does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  


b.  Rating in excess of 10 percent disabling from November 1, 
1999

Evidence considered in reducing the veteran's disability 
rating from 30 percent to 10 percent included VA outpatient 
treatment records dated from 1999 to 2001, January 1998 and 
February 1999 VA reports of examination, and an October 1999 
TDRL examination.

Range of motion of the veteran's left hip reflected a degree 
of impairment under the rating schedule that would not 
warrant a disability rating in excess of 10 percent if rated 
under the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000).  Limitation of flexion of the 
thigh was to 125 degrees on VA joints examination in February 
1999 and to 110 degrees on TDRL examination in October 1999.  
The veteran also had abduction of the left thigh to 45 
degrees in February and October 1999.  In order to warrant a 
20 percent disability evaluation under the range of motion 
codes, flexion would have to be limited to 30 degrees or 
abduction would have to be limited to 10 degrees, which was 
not the case. 

The veteran demonstrated no ankylosis or flail joint of the 
left hip.  The medical evidence did not indicate that the 
left hip was ankylosed, and it is clear that the hip was not 
immobilized since he had the ability to move it, as discussed 
above.  Therefore, diagnostic codes 5250 and 5254 are not 
applicable in this case.  A rating greater than 10 percent is 
not available under diagnostic codes 5251 (limitation of 
extension of the thigh) so application of these diagnostic 
codes is not in order.

A 20 percent rating is available under diagnostic code 5255 
for malunion of the femur with moderate knee or hip 
disability.  However, the veteran's left hip/knee condition 
is currently no more than slight in degree.  For example, on 
VA general medical examination in January 1998, his gait was 
normal and there was good muscle strength in the quadriceps.  
The examiner diagnosed some status post open reduction and 
internal fixation of the left femur, with no major sequelae 
except for some radiographic findings in the left knee which 
did not reveal any limitation in the range of motion of the 
hip.  On VA joints examination in February 1999, examination 
of the veteran's left hip revealed full range of motion, with 
extension to 125 degrees of flexion, external rotation to 60 
degrees, internal rotation to 40 degrees, and abduction to 45 
degrees.  VA outpatient treatment records dated in March 1999 
also showed good rotation of the hips.  In October 1999, the 
TDRL examiner, using AMA guidelines for rating pain, 
characterized the veteran's left hip pain as slight and 
constant.  Range of motion of the left hip was only slightly 
decreased.  There was some decrease in quadriceps tone.  X-
rays showed that the left femur fracture was well healed.  VA 
treatment records dated in December 1999 revealed that the 
veteran's gait was antalgic; however, there was no swelling 
or deformity of the thigh and lower extremity alignment was 
normal, with mild valgus angulation of the knee.  There was 
only mild quadriceps atrophy.  Accordingly, a higher rating 
is not warranted under diagnostic code 5255.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The veteran 
testified in June 2001 that he had moderate to severe pain of 
his hip, which was constant.  He reportedly could not walk 1/4 
mile.  Additionally, the medical evidence supports a 
conclusion that he had limitation of function of the left hip 
due to pain.  As noted above, his gait was antalgic in 
December 1999.  There was also tenderness to palpation over 
the area of the greater trochanter and gluteal musculature in 
October 1999.  However, this impairment is contemplated by 
the assignment of a 10 percent disability rating and does not 
approximate a higher schedular rating.  The veteran does not 
have flexion of the left thigh limited to 45 degrees so as to 
warrant the assignment of a 10 percent rating under 
diagnostic code 5252.  It is on the basis of his functional 
impairment, as discussed above, that a 10 percent rating is 
supportable under this code.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Any pain affecting function of the left hip is 
not shown to a degree beyond that contemplated by the 
schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not meet 
the criteria for the next higher schedular evaluation. 


c.  Whether the reduction in rating was proper

The veteran was assigned the 30 percent disability rating for 
his left hip disorder from November 13, 1996.  His rating was 
reduced to 10 percent effective November 1, 1999.  Therefore, 
his rating was in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  See 38 C.F.R. 
§ 3.344(c) (2000); Brown v. Brown, 5 Vet. App. 413, 417-19 
(1993).  

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, regardless of whether the rating at issue 
has been in effect for five or more years.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown, 5 Vet. App. at 420 (referring to 
38 C.F.R. §§ 4.1, 4.2, 4.13 (1996)).  The Brown case 
articulated three questions that must be addressed in 
determining whether a rating reduction was warranted by the 
evidence.  First, a rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability."  Second, it must be determined whether 
the examination reports reflecting such change were based 
upon thorough examinations."  Third, it must be determined 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Brown, 5 Vet. App. at 421.  
Regulations also provide that reexamination disclosing 
improvement will warrant reduction in the rating.  38 C.F.R. 
§ 3.344(c) (2000).

With respect to the rating reduction claims, the issue is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the veteran's ratings.  If not, the 
veteran's ratings must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2000).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in April 1999, which proposed 
the reduction in the disability rating for the veteran's left 
hip disorder from 30 percent to 10 percent.  The veteran was 
advised of the proposed reduction on May 10, 1999.  He 
requested a hearing, but subsequently canceled it.  The RO 
issued a rating decision in August 1999, implementing the 
proposed reduction, effective from November 1, 1999.  The 
veteran was notified of this reduction by letter dated August 
16, 1999.  

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e) (2000).  The veteran was notified of the reduction 
on August 16, and the 60-day period expired in October 1999.  
Accordingly, making the reduction effective from November 1, 
1999, was proper under the regulation.

In comparing the medical evidence on which the 30 percent 
rating was based with that on which it was reduced, the Board 
is persuaded that the veteran's left hip disorder had 
improved to a level at which a reduction in rating to 10 
percent was warranted.  For example, left hip flexion had 
improved from 90 degrees in 1997 to 110-125 degrees in 1998 
and 1999.  In 1997, the veteran had a marked valgus deformity 
at the left hip and a markedly antalgic gait because of 
valgus of the left leg.  He was unable to do heel or toe 
walking because of hip pain.  The examiner stated that he had 
substantial pain.  In comparison, in 1998 and 1999, it was 
noted that the veteran had no major sequelae except for some 
radiographic findings in the left knee which did not reveal 
any range of motion limitation.  The TDRL examiner, using AMA 
guidelines for rating pain, characterized the veteran's left 
hip pain as only slight, as opposed to substantial.  
Additionally, lower extremity alignment was normal, with only 
mild, as opposed to marked, valgus angulation of the knee on 
VA joints examination in February 1999. The veteran was able 
to walk on his tiptoes and heels without difficulty in 
September 1999.  X-rays showed that the left femur fracture 
was well healed in October 1999.

These records failed to show continued evidence of the 
severity of symptomatology required for a 30 percent 
disability rating.  Thus, the evidence reflects actual change 
in the condition for the better and the assignment of a 10 
percent rating was proper.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5252 (2000).  

Furthermore, the examination reports on the basis of which 
the reduction was made were very thorough, especially the 
February 1999 VA joints examination report, in that the 
examiner took note of the veteran's subjective complaints, 
provided a detailed assessment of his physical condition, and 
provided detailed conclusions.

Finally, the evidence shows that there was an actual 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  While he has remained 
unemployed since his separation from service, he testified in 
June 2001 that he had been enrolled in school full time for 
the past year and a half. 


d.  Conclusion 

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a higher rating for traumatic arthritis 
of the left hip both prior and subsequent to November 1, 
1999.  The preponderance of the evidence also shows that the 
left hip disorder no longer exhibited the symptomatology 
required for assignment of a 30 percent disability rating and 
a reduction to a 10 percent evaluation was warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2000).


5.  Propriety of the disability rating assigned for traumatic 
arthritis of the left knee, rated as 30 percent disabling 
from November 13, 1996, to October 31, 1999, and as 10 
percent disabling from November 1, 1999, forward, to include 
the issue of whether the reduction in rating was proper

a.  Rating in excess of 30 percent from November 13, 1996, to 
October 31, 1999

The veteran's traumatic arthritis of the left knee was 
originally evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257.  See VA rating decision, 
dated in September 1997.  Arthritis due to trauma under 
diagnostic code 5010 is the service-connected disorder, and 
it is rated as if recurrent subluxation or lateral 
instability under diagnostic code 5257 was the residual 
condition. 

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (2000).

The evidence upon which the veteran's prior 30 percent rating 
was based included the service medical records and VA general 
medical examination report dated in July 1997.  During 
service in July 1992, the veteran was treated for a left 
comminuted femur fracture and required intramedullary nailing 
of the left femur. The 30 percent rating under diagnostic 
code 5257 was based upon findings of looseness of the patella 
and mild ligament laxity in July 1997.

A rating greater than 30 percent is not available under 
diagnostic code 5257, 5258, and 5259, so these codes are 
inapplicable.  The veteran demonstrated no ankylosis, 
dislocated or removed cartilage, impairment of the tibia or 
fibula, nonunion of the tibia and fibula, or genu recurvatum 
of the left knee.  Therefore, diagnostic codes 5656, 5258, 
5259, 5262 and 5263 are also not applicable in this case.

As the veteran has arthritis of the left knee, it is 
appropriate to consider whether a separate rating for 
arthritis was warranted.  See VAOPGCPREC 23-97.  Range of 
motion of the left knee, in degrees, as tested on VA 
examination in July 1997, was from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2000).  The veteran had no limitation of motion.  
A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.  The criteria of diagnostic code 5010 
permits a 10 percent rating to be assigned for impairment 
caused by arthritis only where there is some limitation of 
motion of a major joint but the limitation of motion is not 
so great as to meet the requirements for a compensable rating 
under the criteria for rating limitation of motion of the 
specific major joint or group of minor joints.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2000).  In this case, 
the veteran had full motion of the left knee.  

Regardless, the veteran's complaints of pain on motion were 
sufficiently supported by objective findings to warrant a 
separate 10 percent rating for traumatic arthritis of the 
left knee.  See 38 C.F.R. § 4.59 (2000), DeLuca v. Brown, 
8 Vet. App. 202 (1996).  In July 1997, he complained of knee 
pain, and there was crepitus of the left knee, as well as x-
ray evidence of significant changes with mild patellofemoral 
joint space narrowing and sclerosis of the medial tibial 
plateau.  In order to warrant a disability evaluation greater 
than 10 percent under the range of motion codes, extension 
would have to be limited to 15, 20, 30, or 45 degrees or 
flexion would have to be limited to 30 or 15 degrees, which 
was not the case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2000).  As noted above, range of motion of the 
veteran's left knee fell far short of these criteria.


b.  Rating in excess of 10 percent from November 1, 1999

In April and August 1999 rating decisions, the RO changed the 
criteria under which the veteran's left knee disorder was 
evaluated from diagnostic code 5010-5257 to diagnostic code 
5010-5261, in light of the fact that instability of the knee 
was no longer demonstrated on examination.  The 10 percent 
rating was assigned for limitation of motion of the knee.  
Evidence considered in reducing the veteran's disability 
rating from 30 percent to 10 percent includes VA outpatient 
treatment records dated from 1999 to 2001, January 1998 and 
February 1999 VA reports of examination, and an October 1999 
TDRL examination.

The veteran demonstrated no ankylosis, dislocated or removed 
cartilage, impairment of the tibia or fibula, nonunion of the 
tibia and fibula, or genu recurvatum of the left knee.  In 
December 1999, it was specifically noted that there was no 
genu recurvatum or internal derangement.  The veteran has 
consistently been able to move his knee.  Therefore, 
diagnostic codes 5656, 5258, 5259, 5262 and 5263 are also not 
applicable in this case.

Additionally, there were no findings of recurrent subluxation 
or lateral instability of the left knee.  On VA joints 
examinations in February 1999, the veteran's knees were 
examined for stability and McMurray's and Lachman's sign were 
negative.  Likewise, on TDRL examination in October 1999 and 
VA evaluation in December 1999, McMurray's, Posterior Drawer, 
and Lachman's sign were negative and there was no varus or 
valgus instability at 0 or 30 degrees.  There was also no 
patellar instability suggestive of either subluxation or 
dislocation.  Accordingly, despite the veteran's complaints 
of giving way of the knee, a higher and/or separate rating is 
not warranted under diagnostic code 5257.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  DeLuca v. Brown, 8 Vet. App. 202 (1995) does not 
apply because diagnostic code 5257 is not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Range of motion of the veteran's left knee reflected a degree 
of impairment under the rating schedule that would not 
warrant a disability rating in excess of 10 percent if rated 
under the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261 (2000).  The veteran had normal 
range of motion of the knee, from 0 degrees of extension to 
140 degrees on flexion, on VA examinations in January 1998 
and February 1999.  Range of motion was also within normal 
limits in December 1999.  In order to warrant a 20 percent 
disability evaluation under the range of motion codes, 
flexion would have to be limited to 30 degrees or extension 
would have to be limited to 15 degrees, which was not the 
case. 

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The veteran has 
consistently complained of knee pain, intensified by 
activity.  Additionally, the medical evidence supports a 
conclusion that he had limitation of function of the left 
knee due to pain.  In October 1999, examination of the left 
knee revealed some decrease in quadriceps tone and medial 
greater than lateral peripatellar tenderness without 
apprehension.  His gait was antalgic in December 1999.  In 
February 2001, he was diagnosed as having knee pain with 
crepitus and fitted with a hinged knee brace.  However, this 
impairment is contemplated by the assignment of a 10 percent 
disability rating and does not approximate a higher schedular 
rating.  The veteran did not meet the criteria for a zero-
percent rating under either diagnostic code 5260 or 5261 on 
examinations in 1998 and 1999.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (2000).  It is on the basis of his pain and 
functional impairment, as discussed above, that a 10 percent 
rating is supportable under these codes.  See 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5010 (2000).  Any pain 
affecting function of the left knee is not shown to a degree 
beyond that contemplated by the schedular evaluation assigned 
to this disability, as reflected by the medical findings of 
record which do not meet the criteria for the next higher 
schedular evaluation. 


c.  Whether the reduction in rating was proper

The veteran was assigned the 30 percent disability rating for 
his left knee disorder from November 13, 1996.  His rating 
was reduced to 10 percent effective November 1, 1999.  
Therefore, his rating was in effect for less than five years, 
and the provisions of 38 C.F.R. § 3.344 do not apply.  See 
38 C.F.R. § 3.344(c) (2000); Brown v. Brown, 5 Vet. App. 413, 
417-19 (1993).  

The RO issued a rating decision in April 1999, which proposed 
the reduction in the disability rating for the veteran's left 
knee disorder from 30 percent to 10 percent.  The veteran was 
advised of the proposed reduction on May 10, 1999.  He 
requested a hearing, but subsequently canceled it.  The RO 
issued a rating decision in August 1999, implementing the 
proposed reduction, effective from November 1, 1999.  The 
veteran was notified of this reduction by letter dated August 
16, 1999.  The veteran was notified of the reduction on 
August 16, and the 60-day period expired in October 1999.  
Accordingly, making the reduction effective from November 1, 
1999, was proper.

In comparing the medical evidence on which the 30 percent 
rating was based with that on which it was reduced, the Board 
is persuaded that the veteran's left knee disorder had 
improved to a level at which a reduction in rating to 10 
percent was warranted.  For example, in 1997 the patella was 
loose and there was mild ligament laxity with pivotal 
movements.  In comparison, in 1998 and 1999, it was noted 
that the veteran had no laxity of the left knee, and there 
was no patellar instability.  Range of motion was also 
normal.  Accordingly, these records failed to show continued 
evidence of the severity of symptomatology required for a 30 
percent disability rating.  Thus, the evidence reflects 
actual change in the condition for the better and the 
assignment of a 10 percent rating was proper.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, 5257, 5260, 5261 (2000).  

Furthermore, the examination reports on the basis of which 
the reduction was made were very thorough, especially the 
February 1999 VA joints examination report, in that the 
examiner took note of the veteran's subjective complaints, 
provided a detailed assessment of his physical condition, and 
provided detailed conclusions.

Finally, there evidence shows that there was an actual 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  While he has remained 
unemployed since his separation from service, he testified in 
June 2001 that he had been enrolled in school full time for 
the past year and a half. 


d.  Conclusion 

Accordingly, a separate 10 percent rating is granted for 
traumatic arthritis of the left knee from November 13, 1996, 
to October 31, 1999.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Code 5010 (2000).  However, the preponderance of the evidence 
is against the veteran's claim for a higher rating for 
traumatic arthritis of the left knee subsequent to  November 
1, 1999.  The preponderance of the evidence also shows that 
the left knee disorder no longer exhibited the symptomatology 
required for assignment of a 30 percent disability rating and 
a reduction to a 10 percent evaluation was warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2000).


6.  Propriety of the disability rating assigned for 
degenerative joint disease of the lumbar spine, rated as 40 
percent disabling from November 13, 1996, to October 31, 
1999, and as 10 percent disabling from November 1, 1999, 
forward, to include the issue of whether the reduction in 
rating was proper

a.  Rating in excess of 30 percent from November 13, 1996, to 
October 31, 1999

The veteran's degenerative joint disease of the lumbar spine 
was originally evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  See VA rating 
decision, dated in September 1997.  The applicable rating 
criteria for the spine are as follows:

Diagnostic Code 5292 Spine, limitation of motion of, lumbar:   

Severe 
...........................................................................................
....... 40 
Moderate 
.................................................................................
.............. 20 
Slight 
...........................................................................................
......... 10 

Diagnostic Code 5293 Intervertebral disc syndrome

  Pronounced; with persistent symptoms compatible with 
sciatic neuropathy 
  with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, 
  or other neurological findings appropriate to site of 
diseased disc, little 
  intermittent relief 
...............................................................................
..... 60 
  Severe; recurring attacks, with intermittent relief 
................................... 40 
  Moderate; recurring attacks 
................................................................. 20
  Mild 
.............................................................................
...................... 10 
  Postoperative, cured 
.............................................................................. 0 

Diagnostic Code 5295 Lumbosacral strain

  Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's 
  sign, marked limitation of forward bending in standing 
position, loss of 
  lateral motion with osteo- arthritic changes, or narrowing 
or irregularity of 
  joint space, or some of the above with abnormal mobility on 
  forced  motion 
.............................................................................
......... 40
  With muscle spasm on extreme forward bending, loss of 
lateral spine 
  motion, unilateral, in standing position 
............................................... 20
  With characteristic pain on motion 
........................................................ 10 
  With slight subjective symptoms only 
.................................................... 0  

With respect to diagnostic code 5293, on VA general medical 
examination July 1997 the veteran denied any radicular 
symptoms and deep tendon reflexes were intact and 
symmetrical.  More importantly, he did not have degenerative 
disc disease, or intervertebral disc syndrome.  He had 
degenerative joint disease of the lumbar spine, or arthritis.  
X-rays in July 1997 showed mild degenerative changes, but no 
evidence of any sign of disc disease.  In fact, the vertebral 
body heights and disc spaces were normal.  The veteran did 
have muscle spasm, but muscle spasm is contemplated under the 
rating criteria for lumbosacral strain and arthritis.  His 
muscle spasm was not attributed by any medical authority to 
disc disease.  Accordingly, a rating in excess of 40 percent 
was not warranted under diagnostic code 5293.

Since there was no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286, and 5289 are 
not applicable.  No higher rating is available under 
diagnostic codes 5292 and 5295, so consideration of these 
codes is not warranted.

The 40 percent disability rating assigned under diagnostic 
code 5295 also encompassed a level of functional loss as a 
result of symptoms due to severe impairment of the 
lumbosacral spine.  VA regulations concerning functional loss 
are not applicable where a disability is rated at the maximum 
level provided by the diagnostic code under which it is 
rated, as was the veteran's situation.  Cf. VAOPGCPREC 36-97 
(holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, a 
higher disability rating based on functional loss is not 
available.  


b.  Rating in excess of 10 percent from November 1, 1999

In April and August 1999 rating decisions, the RO changed the 
criteria under which the veteran's low back disorder was 
evaluated from diagnostic code 5295 to diagnostic code 5010-
5292.  Evidence considered in reducing the veteran's 
disability rating from 30 percent to 10 percent includes VA 
outpatient treatment records dated from 1999 to 2001, January 
1998 and February 1999 VA reports of examination, and an 
October 1999 TDRL examination.

As noted earlier, the veteran demonstrated no complete bony 
fixation of the spine, ankylosis of the lumbar spine, or 
residuals of a fractured vertebra.  Therefore, diagnostic 
codes 5285, 5286, and 5289 are not applicable.  

A rating greater than 10 percent is available under 
diagnostic code 5292 where there is moderate limitation of 
motion of the lumbar spine.  On examination by VA in January 
1998, examination of the lumbar spine revealed flexion to 95 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
The examiner stated that the veteran had full range of motion 
of the lumbar spine.  The veteran was also afforded a VA 
spine examination in February 1999, at which time there was 
forward flexion to 95 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation 
bilaterally to 35 degrees.  The examiner again stated that 
the veteran had full range of motion of the lumbar spine.  In 
December 1999, range of motion of the veteran's lumbar spine 
was within normal limits except for extension which was 
limited to less than 10 degrees.  Accordingly, the medical 
evidence does not show that the veteran has a moderate 
decrease in range of motion, and a higher disability rating 
is not warranted under diagnostic code 5292.  The veteran 
demonstrated essentially full range of motion of the lumbar 
spine.

Consideration is also given to diagnostic code 5295, 
lumbosacral strain.  On VA spine examination in February 
1999, examination of the back revealed no muscle spasm and 
palpation revealed no point tenderness.  There was full range 
of motion of the lumbar spine, with no discomfort with any of 
the maneuvers.  There were no postural abnormalities or fixed 
deformities.  VA treatment records dated in December 1999 
showed no list or inclination of the lumbosacral spine, no 
paraspinal muscle atrophy or spasm, and no abnormal motion.  
The veteran also reported no focal tenderness on palpation of 
the midline of the lumbar spine or adjacent paraspinous 
muscles.  There is no evidence of postural deformity or 
muscle spasm, or any other criterion other than 
osteoarthritic changes, to warrant evaluation under 
diagnostic code 5295.  Accordingly, this code does not 
provide a basis that would permit the assignment of a higher 
rating fore the veteran's disability.

Concerning diagnostic code 5293, on VA examination in January 
1998 deep tendon reflexes were 2+ bilaterally.  In February 
1999, the veteran complained of back pain that felt like he 
had a pinched nerve.  He stated that when his nerve was 
pinched he had paralysis of the lower extremities.  However, 
neurologically there were no deficits.  Deep tendon reflexes 
were 2+ bilaterally.  Straight leg raising was negative to 40 
degrees with no evidence of sciatica or paresthesia.  X-rays 
and computed tomography (CT) of the lumbar spine revealed 
some degenerative vertebral arthritis with some osteophyte 
formation.  The disc spaces were well maintained.  There was 
mild diffuse disc bulging at multiple levels with no evidence 
of herniation or nerve root impingement.  The examiner stated 
that the veteran had full range of motion of the lumbar spine 
with no neurological deficits.  Despite similar complaints by 
the veteran, in March, May, and September 1999, straight leg 
raising was negative and deep tendon reflexes were 2+.  Motor 
strength was also equal bilaterally.  In December 1999, 
neurological examination was essentially normal.  Light touch 
was intact, deep tendon reflexes were 1+ bilaterally, the 
sciatic nerve was intact, gross motor strength was 5/5, and 
straight leg raising was negative.  Accordingly, despite the 
veteran's subjective complaints, physical examination has 
revealed essentially no neurological deficit.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the 
medical evidence does not demonstrate that the low back 
disorder is manifested by symptomatology reflecting moderate 
disability pursuant to diagnostic code 5293, and a rating in 
excess of 10 percent is not warranted.

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
10 percent for the low back disability.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by underlying evidence of 
adequate pathology.  The Board finds that the effects of pain 
on use and during flare-ups are already contemplated by the 
10 percent rating.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Specifically, the veteran does not have limitation of motion 
of the lumbar spine to the required degree for assignment of 
a 20 percent disability rating under diagnostic code 5292.  
He has essentially full range of motion of the lumbar spine.  
His primary complaint regarding his lumbar spine was pain, 
especially with use.  He has repeatedly sought treatment 
claiming low back pain.  However, in January 1998, the VA 
examiner stated that the veteran had full range of motion of 
the lumbar spine and was capable of employment.  In February 
1999, examination of the back revealed no point tenderness 
and full range of motion with no discomfort.  In March 1999, 
the veteran's back was non-tender on palpation.  There was no 
paraspinal muscle atrophy or spasm in December 1999.  
Further, the veteran reported no focal tenderness on 
palpation of the midline of the lumbar spine or adjacent 
paraspinous muscles.  The veteran was advised to remain as 
physically active as possible, but to use activity 
modification to minimize pain.  It was noted that his 
increased perception of pain may be associated with 
depression, and he was discharged from the orthopedic clinic.  
In view of the foregoing findings, any pain affecting 
function of the low back is not shown to a degree beyond that 
contemplated by the 10 percent schedular evaluation assigned 
to this disability, as reflected by the medical findings of 
record which do not meet the criteria for the next higher 
schedular evaluation. 

Finally, separate evaluations under diagnostic codes 5292, 
5293, and 5295 are not appropriate because the rule against 
pyramiding of benefits mandates that "the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (2000); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) ("The critical element is 
that none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions."); see also VAOPGCPREC 23-97 (July 1, 1997) 
(where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his/her disability is not based upon limitation of motion, 
a separate rating for limitation of motion under diagnostic 
code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.) Diagnostic codes 
5293 and 5295 specifically encompass loss of range of motion, 
so that additional ratings for painful or limited motion of 
the lumbar spine would constitute pyramiding, or compensating 
twice for the same disability. 

Accordingly, for the reasons discussed above, the currently 
assigned 10 percent rating for the veteran's low back 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  


c.  Whether the reduction in rating was proper

The veteran was assigned the 40 percent disability rating for 
his low back disorder from November 13, 1996.  His rating was 
reduced to 10 percent effective November 1, 1999.  Therefore, 
his rating was in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  See 38 C.F.R. 
§ 3.344(c) (2000); Brown v. Brown, 5 Vet. App. 413, 417-19 
(1993).  

The RO issued a rating decision in April 1999, which proposed 
the reduction in the disability rating for the veteran's low 
back disorder from 40 percent to 10 percent.  The veteran was 
advised of the proposed reduction on May 10, 1999.  He 
requested a hearing, but subsequently canceled it.  The RO 
issued a rating decision in August 1999, implementing the 
proposed reduction, effective from November 1, 1999.  The 
veteran was notified of this reduction by letter dated August 
16, 1999, and the 60-day period expired in October 1999.  
Accordingly, making the reduction effective from November 1, 
1999, was proper.

In comparing the medical evidence on which the 40 percent 
rating was based with that on which it was reduced, the Board 
is persuaded that the veteran's low back disability had 
improved to a level at which a reduction in rating to 10 
percent was warranted.  For example, in 1997 there was 
evidence of significant tenderness, muscle spasm, and 
positive straight leg raising at 45 degrees on the left.  In 
comparison, in 1998 and 1999, it was noted that the veteran 
had no muscle spasm and straight leg raising was negative.  
Additionally, range of motion was normal.  Accordingly, these 
records failed to show continued evidence of the severity of 
symptomatology required for a 40 percent disability rating.  
Thus, the evidence reflects actual change in the condition 
for the better and the assignment of a 10 percent rating was 
proper.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 5257, 5260, 
5261 (2000).  

Furthermore, the examination reports on the basis of which 
the reduction was made were very thorough, especially the 
February 1999 VA joints examination report, in that the 
examiner took note of the veteran's subjective complaints, 
provided a detailed assessment of his physical condition, and 
provided detailed conclusions.

Finally, the evidence shows that there was an actual 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  While he has remained 
unemployed since his separation from service, he testified in 
June 2001 that he had been enrolled in school full time for 
the past year and a half. 


d.  Conclusion 

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a higher rating for degenerative joint 
disease of the lumbar spine both prior and subsequent to 
November 1, 1999.  The preponderance of the evidence also 
shows that the low back disorder no longer exhibited the 
symptomatology required for assignment of a 40 percent 
disability rating and a reduction to a 10 percent evaluation 
was warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 C.F.R. 
§§ 3.102, 4.3 (2000).


7.  Propriety of the disability rating assigned for a left 
scapula fracture, rated as 20 percent disabling from November 
13, 1996, to October 31, 1999, and as 10 percent disabling 
from November 1, 1999, forward, to include the issue of 
whether the reduction in rating was proper

a.  Rating in excess of 20 percent from November 13, 1996, to 
October 31, 1999

The severity of the veteran's left shoulder disability is 
evaluated for VA compensation purposes under the Schedule, 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  According to 
statements made on VA examination, the veteran's left arm in 
this case is his minor arm.  The applicable rating criteria 
for the shoulder and arm are as follows:

5200 Scapulohumeral articulation, ankylosis of: 

Note: The scapula and humerus move as one piece. 
Unfavorable, abduction limited to 25 degrees from side . . . 
. . . . . . . . . . . . .  40 
Intermediate between favorable and unfavorable . . . . . . . 
. . . . . . . . . . . . . . .  30 
Favorable, abduction to 60 degrees, can reach mouth and head 
. . . . . . . . . . .  20

5201 Arm, limitation of motion of: 

To 25 degrees from side . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . .  . . . . . 30  Midway 
between side and shoulder level . . . . . . . . . . . . . . . 
. . . . . . . . . . . . .  20 
At shoulder level . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . .  20 

5202 Humerus, other impairment of: 

Loss of head of (flail shoulder) . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . 70 
Nonunion of (false flail joint) . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . 50
Fibrous union of . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . .. . . . . . 40
Recurrent dislocation of at scapulohumeral joint. 
With frequent episodes and guarding of all arm movements . . 
. . . . . . . . . . . . . 20
With infrequent episodes, and guarding of movement only at 
shoulder level . . 20
Malunion of: 
Marked deformity  . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . .  . . . . . . . . .  20
Moderate deformity  . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . .  . . . . . . . . . . . 20

5203 Clavicle or scapula, impairment of: 

Dislocation of . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . .  . . . . . . . . . . . . . . .  . 20
Nonunion of: With loose movement . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . .  20 
Without loose movement . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . 10 
Malunion of . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . . .  10 
Or rate on impairment of function of contiguous joint.  

A higher evaluation was not warranted under diagnostic codes 
5200 or 5202 because there was no evidence of ankylosis of 
the shoulder or fibrous union, nonunion, or loss of head of 
the humerus.  July 1997 X-rays of the shoulders showed post 
traumatic changes of the medial wing of the left scapula and 
evidence of heterotopic bone formation of the left lateral 
margin.  However, the humeral head, acromioclavicular (AC) 
joint, and subacromial space were normal.  The veteran had 
the ability to move his shoulder.  Consideration of 
diagnostic code 5203 is also not warranted, as a rating 
higher that 20 percent is not available under this code.

At the time of the July 1997 VA examination, the veteran had 
abduction of the left shoulder to 90 degrees, warranting the 
assignment of a 20 percent rating under diagnostic code 5201.  
Diagnostic Code 5201 is based on limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, any 
complaints of pain and weakness affecting strength and motion 
of the veteran's left shoulder are not shown to a degree 
beyond that contemplated by the 20 percent rating assigned to 
this disability, as reflected by the medical findings of 
record which did not meet the criteria for a higher schedular 
evaluation.  The veteran complained of problems when lifting 
objects, gripping, grasping, and performing activities that 
that required both hands or only the left hand.  There was 
tenderness over the lateral margins of the scapula and over 
the wings of the left scapula.  Forward flexion of the 
extremity caused him significant pain and required 
substantial effort.  Grip strength was also decreased on the 
left at about 80 pounds due to pain and decreased motion of 
the left shoulder.  Even with the pain and functional loss 
demonstrated at the time of examination, the veteran's 
ability to abduct his arm to 90 degrees was at least 65 
degrees beyond the limits established for the assignment of a 
30 percent disability rating under diagnostic code 5201.  

In view of the foregoing, the Board concludes that a 
disability rating in excess of 20 percent for a left scapula 
fracture was not warranted.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5200-5203 (2000).


b.  Rating in excess of 10 percent disabling from November 1, 
1999

Evidence considered in reducing the veteran's disability 
rating from 20 percent to 10 percent includes VA outpatient 
treatment records dated from 1999 to 2001, January 1998 and 
February 1999 VA reports of examination, and an October 1999 
TDRL examination.

The veteran demonstrated no ankylosis of the shoulder.  He 
has the ability move his shoulder and there is no evidence of 
impairment of the humerus (malunion, fibrous union, nonunion, 
loss of head).  The veteran has not complained of dislocation 
of the shoulder, and the medical evidence does not support 
such a finding.  Therefore, diagnostic codes 5200 and 5202 
are not applicable.  

A higher disability evaluation is not warranted under 
diagnostic code 5203 because there is no evidence of 
dislocation or nonunion of the clavicle or scapula with loose 
movement.  An x-ray of the left scapula in February 1999 
revealed an old, healed fracture.  The scapula was well 
intact with good alignment. 

At the time of the more recent VA examinations in 1998 and 
1999, the veteran had abduction of his left shoulder to 140 
degrees.  These findings are at least 50 degrees beyond the 
limits established for the assignment of a 20 percent 
disability rating under diagnostic code 5201.  

Any complaints of pain and weakness affecting strength and 
motion are not shown to a degree beyond that contemplated by 
the current 10 percent schedular evaluation assigned to this 
disability, as reflected by the medical findings of record 
which do not meet the criteria for a higher schedular 
evaluation.  Examination of the left shoulder in January 1998 
revealed only minimal limitations.  There was good muscle 
strength of the trapezius group.  The examiner diagnosed mild 
left shoulder range of motion limitation in the abduction 
maneuver.  Upon VA joints examination in February 1999, the 
veteran complained of left shoulder pain on an intermittent 
basis.  The examiner's impression included mild limitation of 
range of motion of the left shoulder.  In March 1999, the 
veteran reported occasional left shoulder pain, trouble 
lifting, and grinding with some movements.  He denied loss of 
grip in the left hand.  He had to rotate his left arm in 
order to move it above his head.  Upper extremity motor 
strength was 5+.  In June 2001, the veteran testified that 
his shoulder also popped and that he could not do a straight 
lift.  He stated that he was able to raise his arm above 
shoulder level and denied any shoulder pain.  

The range of motion findings, standing alone, would not 
warrant a 10 percent rating.  However, based on evidence of 
some pain and functional loss, and giving the benefit of 
every doubt to the veteran, it can be concluded that his left 
shoulder disability is productive of disability warranting 
the continuation of the current 10 percent evaluation, even 
though the schedular criteria for such an evaluation are not 
unequivocally met. On the basis of the foregoing evidence, it 
appears that the veteran is already appropriately compensated 
for his left shoulder disability under 38 C.F.R. §§ 4.40 and 
4.45.  


c.  Whether the reduction in rating was proper

The veteran was assigned the 20 percent disability rating for 
his left shoulder disorder from November 13, 1996.  His 
rating was reduced to 10 percent effective November 1, 1999.  
Therefore, his rating was in effect for less than five years, 
and the provisions of 38 C.F.R. § 3.344 do not apply.  See 
38 C.F.R. § 3.344(c) (2000); Brown v. Brown, 5 Vet. App. 413, 
417-19 (1993).  

The RO issued a rating decision in April 1999, which proposed 
the reduction in the disability rating for the veteran's low 
back disorder from 20 percent to 10 percent.  The veteran was 
advised of the proposed reduction on May 10, 1999.  He 
requested a hearing, but subsequently canceled it.  The RO 
issued a rating decision in August 1999, implementing the 
proposed reduction, effective from November 1, 1999.  The 
veteran was notified of this reduction by letter dated August 
16, 1999.  The veteran was notified of the reduction on 
August 16, and the 60-day period expired in October 1999.  
Accordingly, making the reduction effective from November 1, 
1999, was proper.

In comparing the medical evidence on which the 20 percent 
rating was based with that on which it was reduced, the Board 
is persuaded that the veteran's left shoulder disability had 
improved to a level at which a reduction in rating to 10 
percent was warranted.  For example, range of motion of the 
left shoulder improved from 90 degrees in 1997 to 140 degrees 
in 1998 and 1999.  Accordingly, these records failed to show 
continued evidence of the severity of symptomatology required 
for a 20 percent disability rating.  Thus, the evidence 
reflects actual change in the condition for the better and 
the assignment of a 10 percent rating was proper.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  

Furthermore, the examination reports on the basis of which 
the reduction was made were very thorough, especially the 
February 1999 VA joints examination report, in that the 
examiner took note of the veteran's subjective complaints, 
provided a detailed assessment of his physical condition, and 
provided detailed conclusions.

Finally, the evidence shows that there was an actual 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  While he has remained 
unemployed since his separation from service, he testified in 
June 2001 that he had been enrolled in school full time for 
the past year and a half. 


d.  Conclusion 

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a higher rating for a left scapula 
fracture both prior and subsequent to November 1, 1999.  The 
preponderance of the evidence also shows that the left 
shoulder disorder no longer exhibited the symptomatology 
required for assignment of a 20 percent disability rating and 
a reduction to a 10 percent evaluation was warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2000).


8.  Extraschedular consideration (traumatic arthritis of the 
left hip, traumatic arthritis of the left knee, degenerative 
joint disease of the lumbar spine, and a left scapula 
fracture)

The RO found that referral to the appropriate VA official for 
extraschedular consideration was not warranted in this case.  
38 C.F.R. § 3.321(b)(1); see VA rating decisions, dated in 
April and August 1999.  The Board agrees.  

The schedular evaluations in this case are not inadequate.  
Higher schedular ratings are provided under the appropriate 
diagnostic codes, but the medical evidence reflects that 
comparable manifestations were not present in this case both 
prior and subsequent to November 1, 1999.  

The Board also finds no evidence of an exceptional disability 
as manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required any 
recent hospitalization for his service-connected 
disabilities.  Hence, he does not have an exceptional 
disability that could be characterized as requiring frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his disabilities.  In a statement received at 
the RO in November 1997, it was reported that the veteran was 
registered with the Tennessee Department of Employment 
Security, but that there were no jobs for him due to his 
physical limitations.  He was also found unfit for continued 
service because of hip and knee restricted motion, weakness, 
and activity-limiting pain.  He has been unemployed since his 
separation for service.  However, in June 2001 he testified 
that he had been a full time student for the past year and a 
half.  Indeed, the VA examiner in January 1998 stated that 
the veteran was capable of employment. More importantly, an 
examiner stated in December 1999 that the veteran's increased 
perception of pain might be associated with nonservice-
connected depression.  Thus, the Board finds that the absence 
of evidence presenting such exceptional circumstances 
preponderates against referring the claims for consideration 
of an extraschedular rating for the service-connected 
disabilities.  The disabilities are appropriately rated under 
the schedular criteria.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to an initial compensable disability rating for 
service-connected laceration scars on the left arm is denied. 

Entitlement to an initial disability rating higher than 10 
percent for service-connected traumatic arthritis of the 
right hip is denied. 

Entitlement to a disability rating in excess of 30 percent 
from November 13, 1996, to October 31, 1999, and in excess of 
10 percent from November 1, 1999, forward for service-
connected traumatic arthritis of the left hip is denied.  The 
rating reduction to 10 percent was proper, and entitlement to 
restoration of a 30 percent disability evaluation is denied.

Entitlement to a separate 10 percent disability rating, and 
not higher, for x-ray evidence of arthritis with painful 
motion for service-connected traumatic arthritis of the left 
knee, from November 13, 1996, to October 31, 1999, is 
granted, subject to controlling regulations regarding the 
payment of monetary benefits, and said evaluation is to be 
assigned separately from the existing 30 percent evaluation 
for recurrent subluxation or lateral instability of the left 
knee.  Entitlement to a disability rating in excess of 10 
percent from November 1, 1999, forward for service-connected 
traumatic arthritis of the left knee is denied.  The rating 
reduction to 10 percent was proper, and entitlement to 
restoration of a 30 percent disability evaluation is denied.

Entitlement to a disability rating in excess of 40 percent 
from November 13, 1996, to October 31, 1999, and in excess of 
10 percent from November 1, 1999, forward for service-
connected degenerative joint disease of the lumbar spine is 
denied.  The rating reduction to 10 percent was proper, and 
entitlement to restoration of a 40 percent disability 
evaluation is denied.

Entitlement to a disability rating in excess of 20 percent 
from November 13, 1996, to October 31, 1999, and in excess of 
10 percent from November 1, 1999, forward for a service-
connected left scapula fracture is denied.  The rating 
reduction to 10 percent was proper, and entitlement to 
restoration of a 20 percent disability evaluation is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



